Exhibit 10.1


Claims Exchange Agreement by and between
Imaging3, Inc. and Cranshire Capital, L.P.,
dated March 28, 2012
 
CLAIMS EXCHANGE AGREEMENT


This CLAIMS EXCHANGE AGREEMENT (the “Agreement”), dated as of March 28, 2012, is
by and between Imaging3, Inc., a California corporation (the “Company”), and
Cranshire Capital, L.P. (the “Claimant”).
 
RECITALS
 
A.           The Company, the Claimant and Freestone Advantage Partners, L.P.
entered into a Securities Purchase Agreement dated October 4, 2010 (the
“Securities Purchase Agreement”).
 
B           Pursuant to the Securities Purchase Agreement, the Company issued to
the Claimant various Warrants (as defined in the Securities Purchase Agreement)
to purchase shares of Common Stock (as defined below).
 
C.           A dispute arose between the Claimant and the Company with respect
to the Exercise Prices (as defined in the Warrants) of the Warrants as a result
of the issuance of securities by the Company pursuant to the securities purchase
agreement entered into by the Company on October 3, 2011 (the “October 2011
SPA”).


D.           The Claimant brought an action in the Circuit Court of Cook County,
Illinois, Chancery Division (the “Court”), docket number 11 CH 40508 (the
“Action”), seeking to compel the Company to comply with the dispute resolution
provisions of the Warrants.


E.           The Company and the Claimant desire to settle all disputes and
claims between them in accordance with the terms of this Agreement.
 
F.           The Company has authorized the issuance to Claimant of the Shares
(as defined below) in exchange for the Claimant Claims (as defined below).


G.           Subject to entry of the Court Order (as defined below), the
exchange of the Claimant Claims for the Shares (as defined below) will be made
in reliance upon the exemption from registration provided by Section 3(a)(10) of
the Securities Act of 1933, as amended (the “1933 Act”).
 
AGREEMENTS
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Claimant and the
Company hereby agree as follows:
 
1. Court Order; Closing.
 
(a) Court Order. Upon the execution and delivery of this Agreement, the parties
will cause their respective counsel to file a joint application with the Court
seeking the Court’s approval of the fairness to the Claimant of the issuance of
the Shares, the terms of this Agreement and the transactions contemplated
hereunder and under the other Transaction Documents (as defined below) and the
issuance of the Shares pursuant to the exemption from registration provided by
Section 3(a)(10) of the 1933 Act (such order is referred to herein as the “Court
Order”). For purposes of this Agreement, “Shares” means the number of shares of
Common Stock (as defined below) issued to Claimant pursuant to this Agreement in
exchange for the Claimant Claims that is equal to the quotient of (1) $275,000
divided by (2) 80% of the Closing Sale Price (as defined in the Series A
Warrants (as defined in the Securities Purchase Agreement)) of the Common Stock
on the Trading Day (as defined in the Series A Warrants) immediately preceding
the entry of the Court Order. “Common Stock” means (i) the Company’s shares of
common stock, no par value per share, and (ii) any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Greenberg Traurig, LLP, 77 W.
Wacker Drive, Suite 3100, Chicago, Illinois 60601, at 8:00 a.m. local time on
the first (1st) Business Day (as defined below) immediately following the date
on which the Court Order is entered on the docket of the Court or such other
date and time as the Claimant and the Company may mutually determine (the
“Closing Date”). “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.
 
(c) Company’s Deliveries at the Closing. At the Closing the Company shall:
 
(i) cause Mountain Share Transfer Company (together with any subsequent transfer
agent, the “Transfer Agent”) to deliver to the Claimant a certificate
representing the Shares that is (i) free from all legends (including, without
limitation, legends restricting transfer of the Shares) and (ii) not subject to
any stop-transfer restriction; and
 
(ii) deliver the other documents, instruments and certificates set forth in
Section 8.
 
2. No Legends; Stop Transfer Instructions. None of the Shares nor any
certificates evidencing any of the Shares shall bear any restrictive or other
legends or notations. The Company shall not, and the Company shall cause all
other Persons (as defined below) to not, issue any stop-transfer order,
instruction or other restriction with respect to any of the Shares. “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Company Release. The Company, on its own behalf and on behalf of its
Subsidiaries (as defined below) and its and their respective officers,
directors, affiliates, investors and other related Persons (the Company and all
of the foregoing Persons referred to above in this Section 3 are referred to
herein as “Company Releasors”), hereby irrevocably, fully and unconditionally
releases and forever discharges (x) Claimant, (y) Downsview Capital, Inc.
(“Downsview”), Cranshire Capital Advisors, LLC (“CCA”) and (z) each of the
present and former directors, officers, shareholders, members, managers,
investment managers, investment advisers, partners, employees, agents, advisors
and representatives of each of Claimant, Downsview and CCA (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) and each Person, if
any, who controls any of Claimant, Downsview or CCA within the meaning of the
1933 Act or the Securities Exchange Act of 1934, as amended (the “1934 Act”),
and each of the present and former directors, officers, shareholders, members,
managers, investment managers, investment advisers, partners, employees, agents,
advisors and representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) of such controlling Persons and each of their direct
and indirect related Persons (Claimant and all such other Persons referred to
above in clauses (y) and (z) in this Section 3 are referred to herein
collectively as the “Claimant Releasees”) from all claims, actions, obligations,
causes of action, suits, losses, omissions, damages, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), expenses and
liabilities, of every name and nature, whether known or unknown, absolute or
contingent, suspected or unsuspected, matured or unmatured, both at law and in
equity, (collectively, the “Claims”) which any Company Releasor may now own,
hold, have or claim to have against any of the Claimant Releasees for, upon, or
by reason of any nature, cause, action or inaction or thing whatsoever which
arises from the beginning of the world to the date and time of this Agreement
relating to the Company and its Subsidiaries (collectively, the “Company
Claims”). The Company, on behalf of itself and its successors, assigns and other
legal representatives and all of the other Company Releasors, covenants that it
will not (and that it will cause all other Persons who may seek to claim as, by,
through or in relation to any of the Company Releasors or the matters released
by the Company Releasors in this Agreement not to) sue any of the Claimant
Releasees on the basis of or related to or in connection with any Company Claim
herein released and discharged, as provided in this paragraph. Notwithstanding
the foregoing, nothing contained in this paragraph shall release or relieve any
obligations of Claimant under this Agreement or under any other Transaction
Document to which it is a party.
 
4. Claimant Release. Claimant, on its own behalf and on behalf of its officers
and directors (or managers (as applicable), (Claimant and all of the foregoing
Persons referred to above in this Section 4 are referred to herein as “Claimant
Releasors”), hereby irrevocably, fully and unconditionally releases and forever
discharges the Company and its present and former officers and directors (the
Company and its present and former officers and directors are referred to herein
collectively as the “Company Releasees”) from all Claims which the Claimant
Releasors may now own, hold, have or claim to have against any of the Company
Releasees for, upon, or by reason of any nature, cause, action or inaction or
thing whatsoever which arises from the beginning of the world to the date and
time of this Agreement relating to the Company and its Subsidiaries
(collectively, the “Claimant Claims”). Claimant on behalf of itself and its
successors, assigns and other legal representatives and the other Claimant
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to the Claimant Releasors
or the matters released by Claimant in this Agreement not to) sue any of the
Company Releasees on the basis of or related to or in connection with any of the
Claimant Claims herein released and discharged, as provided in this paragraph.
Notwithstanding the foregoing, nothing contained in this paragraph shall release
or relieve any obligations of the Company under (i) any of the 2010 Transaction
Documents (as defined below) or (ii) this Agreement or any of the other
Transaction Documents. “2010 Transaction Documents” means, collectively, the
Transaction Documents (as defined in the Securities Purchase Agreement).
 
 
3

--------------------------------------------------------------------------------

 
 
5. Agreements.
 
(a) Warrants. The Company and the Claimant have determined that Claimant is
entitled to (i) an Exercise Price (as defined in the Warrants) under each of
Claimant’s Warrants of $0.0119 per share as a result of the issuance of
securities by the Company pursuant to the October 2011 SPA and (ii) the
following as a result thereof: (x) 103,466,396.17 shares of Common Stock
issuable upon exercise of Claimant’s Series A Warrant (as defined in the
Securities Purchase Agreement), (y) 22,868,151.26 shares of Common Stock
issuable upon exercise of Claimant’s Series B Warrant (as defined in the
Securities Purchase Agreement) and (z) 103,466,396.17 shares of Common Stock
issuable upon exercise of Claimant’s Series C Warrant (as defined in the
Securities Purchase Agreement).
 
(b) Series B Warrant. The Company expressly acknowledges and agrees that (i) the
aggregate amount paid to the Company by Claimant upon all exercises of
Claimant’s Series B Warrant equaled $985,000.08 and (ii) the Current Available
Amount (as defined in Claimant’s Series C Warrant) as determined under
Claimant’s Series C Warrant as of the date of this Agreement is equal to
$1,231,250.10 and can never be less than $1,231,250.10 because the Series B
Prior Aggregate Exercise Amount (as defined in Claimant’s Series C Warrant) as
determined under Claimant’s Series C Warrant as of the date of this Agreement is
equal to $985,000.08. Claimant hereby agrees that Claimant’s Series B Warrant
shall terminate and be of no further force or effect simultaneously with the
occurrence of the Closing and that the Company shall have no further obligation
to deliver the 22,868,151.26 shares of Common Stock remaining under Claimant’s
Series B Warrant, which were previously paid for by Claimant.
 
(c) Initial Exercise of Series A Warrant. On the first (1st) Business Day
immediately following the Closing, Claimant shall exercise its Series A Warrant
for 8,277,311 Warrant Shares (as defined in the Series A Warrant) (such
8,277,311 Warrant Shares are referred to herein as the “Voluntary Exercise
Shares”) for an Aggregate Exercise Price (as defined in the Series A Warrant) in
cash equal to $98,500 (such $98,500 is referred to herein as the “Resulting
Aggregate Exercise Price”), provided that exercises by Claimant of its Series A
Warrant occurring on the date hereof through and including the Closing Date
shall reduce (x) on a share-for-share basis the number of Voluntary Exercise
Shares for which Claimant agrees to exercise its Series A Warrant pursuant to
this Section 5(c) and (y) on a dollar-for-dollar basis the Resulting Aggregate
Exercise Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) Mandatory Exercise. If during any calendar month beginning with May 2102
while Claimant’s Series A Warrant or Series C Warrant remains outstanding (i)
the Closing Sale Price of the Common Stock on fifteen (15) or more Trading Days
during such calendar month (other than the last Trading Day of such calendar
month) is equal to or greater than $0.025 per share (as adjusted for stock
splits, stock combinations and the like occurring from and after the date of
this Agreement) and (ii) the quotient of (1) the sum of the daily trading volume
of the Common Stock (as reported on Bloomberg) for each Trading Day of such
calendar month (other than the last Trading Day of such calendar month) divided
by (2) the number of Trading Days in such calendar month (other than the last
Trading Day of such calendar month) is greater than or equal to 250,000 shares
per day (as adjusted for stock splits, stock combinations and the like occurring
from and after the date of this Agreement) and (iii) no Equity Conditions
Failure (as defined below) shall have occurred (determined as of 4:30 p.m. (New
York time) on the second last Trading Day of such calendar month) (each calendar
month in which the conditions in the immediately preceding clauses (i), (ii) and
(iii) are satisfied is referred to herein as a “Qualifying Month”), then the
Claimant shall exercise either its Series A Warrant or Series C Warrant on the
last Trading Day of such calendar month for an aggregate number of Warrant
Shares (as defined in the applicable Warrant) equal to the applicable Mandatory
Number of Warrant Shares (as defined below), in accordance with Section 1 of the
applicable Warrant, if Claimant receives a certification from the Company’s
chief executive officer or chief financial officer via e-mail between 4:30 p.m.
(New York time) on the second last Trading Day of a Qualifying Month and 4:30
p.m. (New York time) on the last Trading Day of such Qualifying Month certifying
that no Equity Conditions Failure has occurred (each a “Mandatory Exercise”).
Notwithstanding anything contained in this Section 5 to the contrary, (X) the
Claimant’s Series C Warrant shall not be subject to a Mandatory Exercise until
Claimant’s Series A Warrant has been exercised in full, (Y) unless one or more
Registration Statements filed pursuant to the Registration Rights Agreement
shall be effective and the prospectus contained therein shall be available for
the resale by the Claimant of all of the Warrant Shares (as defined in
Claimant’s Series C Warrant) issuable upon exercise of Claimant’s Series C
Warrant in accordance with the terms of the Registration Rights
Agreement, Claimant shall not exercise its Series C Warrant until its Series A
Warrant has been exercised in full and (Z) if effecting a Mandatory Exercise
would result in a violation of Section 1(f) of the Warrant subject to such
Mandatory Exercise, then Claimant shall provide prompt notice thereof to the
Company and Claimant shall only be required to effect such Mandatory Exercise to
the extent such Mandatory Exercise would not result in a violation of Section
1(f) of such Warrant.
 
(e) Defined Terms. For purposes of this Agreement, the following terms shall
have the following meanings:
 
 
5

--------------------------------------------------------------------------------

 
 
(i) “Equity Conditions” means: (i) on each day during the calendar month in
which the applicable date of determination occurs and ending on and including
the applicable date of determination (the “Equity Conditions Measuring Period”),
as applicable, either (x) while Claimant’s Series A Warrant is outstanding, one
or more Registration Statements (as defined in the Registration Rights
Agreement) filed pursuant to the Registration Rights Agreement (as defined in
the Securities Purchase Agreement) shall be effective and the prospectus
contained therein shall be available for the resale by the Claimant of all of
the Warrant Shares (as defined in Claimant’s Series A Warrant) issuable upon
exercise of Claimant’s Series A Warrant in accordance with the terms of the
Registration Rights Agreement and there shall not have been during such period
any Grace Periods (as defined in the Registration Rights Agreement) or (y) from
and after the date on which Claimant’s Series A Warrant is no longer
outstanding, one or more Registration Statements filed pursuant to the
Registration Rights Agreement shall be effective and the prospectus contained
therein shall be available for the resale by the Claimant of all of the Warrant
Shares (as defined in Claimant’s Series C Warrant) issuable upon exercise of
Claimant’s Series C Warrant in accordance with the terms of the Registration
Rights Agreement and there shall not have been during such period any Grace
Periods; (ii) on each day during the Equity Conditions Measuring Period, the
Common Stock (including all of the Series A Warrant Shares (as defined in the
Securities Purchase Agreement) and all of the Series C Warrant Shares (as
defined in the Securities Purchase Agreement)) is listed or designated for
quotation (as applicable) on an Eligible Market (as defined in the Warrants) and
shall not have been suspended from trading on an Eligible Market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by an Eligible Market be pending or have been threatened
(with a reasonable prospect of delisting occurring within sixty (60) days of the
applicable date of determination) either (A) in writing by such Eligible Market
or (B) by falling below the minimum listing maintenance requirements of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (iii) at all times from and after the date of this
Agreement, the Company shall have delivered all shares of Common Stock issuable
upon exercise of the Warrants on a timely basis as set forth in Sections 1(a)
thereof (provided that, solely for purposes of this clause (iii), (X) if the
Company fails to so timely deliver on 3 or less occasions, then the Company
shall be deemed to have timely delivered in accordance with Section 1(a) of the
applicable Warrant only if such failures were cured within one (1) Trading Day
after the occurrence thereof and (Y) if the Company does not so timely deliver
on more than 3 occasions, then this clause (iii) shall not be satisfied
regardless of the cure of such delivery failures by the Company); (iv) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction (as defined in the
Warrants) shall have occurred which has not been abandoned, terminated or
consummated; (v) as applicable, either (x) while Claimant’s Series A Warrant is
outstanding, the Company shall have no knowledge of any fact that would
reasonably be expected to cause any Registration Statement filed pursuant to the
Registration Rights Agreement to not be effective or the prospectus contained
therein to not be available for the resale of all of the Warrant Shares (as
defined in Claimant’s Series A Warrant) issuable upon exercise of Claimant’s
Series A Warrant or (y) from and after the date on which Claimant’s Series A
Warrant is no longer outstanding, the Company shall have no knowledge of any
fact that would reasonably be expected to cause any Registration Statement filed
pursuant to the Registration Rights Agreement to not be effective or the
prospectus contained therein to not be available for the resale of all of the
Warrant Shares (as defined in Claimant’s Series C Warrant) issuable upon
exercise of Claimant’s Series C Warrant; (vi) at all times from and after the
date of this Agreement, the Claimant shall not be in possession of any material,
non-public information regarding the Company or any of its Subsidiaries provided
to the Claimant by the Company, any of its affiliates or any of their respective
employees, officers, representatives, agents or the like; (vii) at all times
from and after the date of this Agreement, the Company or any of its
Subsidiaries, pursuant to or within the meaning of Title 11, U.S. Code, or any
similar federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), shall not have (A) commenced a voluntary case, (B) consented
to the entry of an order for relief against it in an involuntary case, (C)
consented to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) made a general assignment for the benefit
of its creditors or (E) admitted in writing that it is generally unable to pay
its debts as they become due (provided that a “going-concern” qualification
included solely by the Company’s auditors in the Company’s audit shall not
constitute such an admission in writing by the Company or any of its
Subsidiaries); (viii) at all times from and after the date of this Agreement, no
court of competent jurisdiction shall have entered an order or decree under any
Bankruptcy Law that (X) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (Y) appoints a Custodian of the Company or
any of its Subsidiaries or (Z) orders the liquidation of the Company or any of
its Subsidiaries; and (ix) at all times from and after the date of this
Agreement, the Company otherwise shall have been in compliance in all material
respects with each, and shall not have breached in any material respect any,
provision, covenant, representation or warranty of any Transaction Document or
any of the 2010 Transaction Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) “Equity Conditions Failure” means, with respect to the applicable date of
determination, that on any day during the period commencing on the first day of
the calendar month in which such date of determination is required to occur
through and including such date of determination, the Equity Conditions have not
been satisfied (or waived in writing by the Claimant).
 
(iii) “Mandatory Exercise Amount” means, with respect to the applicable date of
determination, an amount equal to the positive difference (if any) between (I)
the sum of (X) $98,500 plus (Y) the product of (a) the number of Qualifying
Months that have occurred from and after May 2012 through and including such
date of determination (for clarification purposes including the then current
calendar month if it is a Qualifying Month) multiplied by (b) $78,800 minus (II)
the aggregate of all Aggregate Exercise Prices (as defined in Claimant’s
Warrants) paid in cash by Claimant to the Company pursuant to exercises of its
Warrants from and after the date of this Agreement through and including such
date of determination, provided that in no event shall such positive difference
(if any) exceed $78,800 for any Qualifying Month.
 
(iv) “Mandatory Number of Warrant Shares” means, with respect to the applicable
date of determination, a number of Warrant Shares (as defined in the Claimant’s
Warrant that is subject to the applicable Mandatory Exercise) equal to the
lesser of (i) the quotient of (I) the Mandatory Exercise Amount determined on
such date of determination divided by (II) the Exercise Price in effect on such
date of determination under the Claimant’s Warrant that is subject to the
applicable Mandatory Exercise (with such quotient being rounded up to the
nearest whole number) and (ii) all of the Warrant Shares (as defined in the
Claimant’s Warrant that is subject to the applicable Mandatory Exercise)
remaining on such date of determination under the Claimant’s Warrant that is
subject to the applicable Mandatory Exercise.
 
 
7

--------------------------------------------------------------------------------

 
 
(f) Payment for Breach. If Claimant fails to effect a Mandatory Exercise when
required to do so under Section 5(d) hereof during the period commencing with
the Closing and ending on the one (1) year anniversary of the Closing, then
Claimant shall pay to the Company, on the first (1st) Business Day immediately
following the one (1) year anniversary of the Closing by wire transfer of
immediately available funds, an amount equal to 50% of the aggregate net
proceeds received by Claimant from the sale by Claimant of all the Shares.
 
6. Company Representations and Warranties. The Company represents and warrants
to the Claimant that:
 
(a) Organization. The Company is duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is formed, and has the
requisite power and authority to own its properties and to carry on its business
as now being conducted and as presently proposed to be conducted. The Company
has no Subsidiaries. “Subsidiaries” means any Person in which the Company,
directly or indirectly, (I) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (II) controls or operates any
part of the business, operations or administration of such Person, and each of
the foregoing, is individually referred to herein as a “Subsidiary.”
 
(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Shares in accordance with the
terms hereof and thereof. The execution and delivery of this Agreement and the
other Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Shares) have been duly authorized by the
Company’s board of directors, and, except for the Court Order, no further
filing, consent or authorization is required by the Company, its Subsidiaries,
their respective boards of directors or their stockholders or other governing
body. This Agreement has been, and the other Transaction Documents will be prior
to the consummation of the transactions contemplated hereby, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. “Transaction
Documents” means, collectively, this Agreement, the Irrevocable Transfer Agent
Instructions (as defined below) and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Issuance of Shares. The issuance of the Shares is duly authorized, and upon
issuance in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Upon entry of the Court Order, the offer and issuance by the Company
of the Shares will be exempt from registration pursuant to Section 3(a)(10)
under the 1933 Act. All of the Shares will be freely transferable and freely
tradable by the Claimant without restriction.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) will not (i) result in a violation of the articles of incorporation
of the Company (the “Articles of Incorporation”) (including, without limitation,
any certificate of designation contained therein) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or bylaws of the Company or any of its
Subsidiaries or (ii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.
 
(e) Consents. Except for the Court Order, the Company is not required to obtain
any consent from, authorization or order of, or make any filing or registration
with any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Transaction Documents, in each case,
in accordance with the terms hereof or thereof. Except for the Court Order, all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain at or prior to the consummation of the transactions
contemplated by this Agreement have been obtained or effected on or prior to the
consummation of the transactions contemplated by this Agreement, and the Company
is not aware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents.
 
(f) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation,
bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Shares and Claimant’s ownership of the Shares,
together with all other securities now or hereafter owned or acquired by
Claimant. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any shareholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
(g) Transfer Taxes. On the date hereof, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the offer, issuance and transfer of the Shares to be issued to Claimant
hereunder and under the other Transaction Documents will be, or will have been,
fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with.
 
(h) Equity Capitalization
 
(i) As of the date hereof, the authorized capital stock of the Company consists
of (i) 750,000,000 shares of Common Stock, of which 414,388,151 are issued and
outstanding and (ii) 1,000,000 shares of preferred stock, of which, 3,000 are
issued and outstanding. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
non-assessable.
 
(j) Investment Company Status. The Company is not, and upon the consummation of
the transactions contemplated by this Agreement will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of  1940, as amended.
 
(k) Registration Statement. All 103,466,396.17 Warrant Shares issuable upon
exercise of Claimant’s Series A Warrant have been registered for resale by the
Claimant under the 1933 Act pursuant to Registration Statement No. 333-170567
filed with the SEC (including by application of Rule 416 promulgated by the SEC
(as defined in the Securities Purchase Agreement) under the 1933 Act)
(collectively with the prospectus contained therein, the “Effective Registration
Statement”). The Effective Registration Statement is effective and available for
use for the resale by the Claimant of all such Warrant Shares, and the Company
has not received any notice that the SEC has issued or intends to issue a
stop-order with respect to the Effective Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Effective
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.
 
(l) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Claimant or any of its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information regarding the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement. The Company understands and confirms that the Claimant will rely on
the foregoing representations in effecting transactions in securities of the
Company.
 
(m) Assignment of Claims. There has been no actual assignment or transfer or
purported assignment or other transfer by any Company Releasor of all or any
portion of any of the Company Claims which have been released by any Company
Releasor by any provision of this Agreement. The Company is the sole owner and
real party-in-interest regarding all Company Claims released by the Company
Releasors pursuant to this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
7. Claimant Representations and Warranties. Claimant represents and warrants to
the Company that:
 
(a) Organization. Claimant is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.
 
(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Claimant and constitutes the legal, valid
and binding obligations of Claimant enforceable against Claimant in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) No Conflicts. The execution, delivery and performance by Claimant of this
Agreement and the consummation by Claimant of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Claimant, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Claimant is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Claimant, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Claimant to perform
its obligations hereunder.
 
(d) Assignment of Claims. There has been no actual assignment or transfer or
purported assignment or other transfer by Claimant of all or any portion of any
of the Claimant Claims which have been released by Claimant by any provision of
this Agreement. Claimant is the sole owner and real party-in-interest regarding
the Claimant Claims released by Claimant pursuant to this Agreement.
 
8. Additional Deliveries of the Company. The Company shall deliver to Claimant
at the Closing:
 
(a) The opinion of Richardson & Associates, the Company’s special counsel, in
the form previously provided to the Company.
 
(b) A copy of the Irrevocable Transfer Agent Instructions that have been
delivered to and acknowledged in writing by the Transfer Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) A certificate, in the form previously provided to the Company, executed by
the Secretary of the Company, dated as of the date of the Closing, as to (i) the
resolutions consistent with Section 6(b) as adopted by the Company’s board of
directors, (ii) the Articles of Incorporation then in effect and (iii) the
bylaws of the Company then in effect.
 
(d) Such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as Claimant or its counsel may
reasonably request.
 
9. Transfer Agent Instructions. At the Closing, the Company shall issue
irrevocable instructions to the Transfer Agent in the form previously provided
to the Company (the “Irrevocable Transfer Agent Instructions”) to deliver a
certificate representing the Shares to the Claimant, registered in the name of
Claimant. The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 9 will be
given by the Company to its Transfer Agent with respect to the Shares, and that
the Shares shall otherwise be freely transferable on the books and records of
the Company.
 
10. Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is listed or designated for quotation (as the case may be) and
shall maintain such listing or designation for quotation (as the case may be) of
all the Shares on such national securities exchange or automated quotation
system until Claimant no longer holds any of the Shares. For so long as the
Claimant holds any of the Shares, the Company shall maintain the listing or
designation for quotation (as the case may be) of the Common Stock on The New
York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market or the OTC Bulletin Board. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 10.
 
11. “Blue Sky” Compliance. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to, qualify the Shares for issuance to Claimant pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to Claimant. Without limiting any other obligation of
the Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and issuance of the Shares required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “blue sky” laws), and the Company
shall comply with all applicable federal, state, local and foreign laws,
statutes, rules, regulations and the like relating to the offering and issuance
of the Shares to the Claimant.
 
 
12

--------------------------------------------------------------------------------

 
 
12. Entire Agreement. This Agreement, together with the exhibits attached
hereto, contains the entire agreement and understanding among the parties solely
as to the settlement and compromise of all Company Claims and Claimant Claims
between the parties and supersedes and replaces all prior settlement
negotiations and proposed agreements, written or oral, between the parties
solely with respect to the subject matter contained in this Agreement; provided,
however, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to), other than as expressly set forth in the last
sentence of Section 5(b) hereof and the last sentence of this Section 12, (i)
have any effect on any agreements Claimant has entered into with, or any
instruments Claimant has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any investment made by Claimant in the
Company (including, without limitation, any of the 2010 Transaction Documents)
or (ii) waive, alter, modify or amend in any respect any obligations of the
Company or any of its Subsidiaries, or any rights of or benefits to Claimant or
any other Person, in any agreement entered into prior to the date hereof between
or among the Company and/or any of its Subsidiaries and Claimant, or any
instruments Claimant received from the Company and/or any of its Subsidiaries
prior to the date hereof (including, without limitation, any of the 2010
Transaction Documents), and all such agreements and instruments shall continue
in full force and effect. Except as expressly set forth herein, neither the
Company nor Claimant makes any representation, warranty, covenant or
undertaking, express or implied, with respect to the matters contained herein or
therein. The parties hereto acknowledge that no other party, or agent,
representative or attorney of any other party, has made any promise,
representation, or warranty whatsoever, express or implied, not expressly
contained in this Agreement concerning the subject matter hereof, to induce this
Agreement or otherwise, and the parties acknowledge that they have not executed
this Agreement in reliance upon such promise, representation, or warranty not
expressly contained herein. No party hereto has granted any waiver or release
except as, and to the extent, expressly set forth in this Agreement. For
clarification purposes, the Recitals are part of this Agreement. It is expressly
understood and agreed that nothing contained in this Agreement or any of the
Transaction Documents is intended to be, is, constitutes or shall be deemed to
be or constitute, an amendment to any of the 2010 Transaction Documents and all
of the 2010 Transaction Documents shall continue in full force and effect (other
than (x) Claimant’s Series B Warrant, which shall be terminated in accordance
with the last sentence of Section 5(b) hereof and (y) Section 4(n) of the
Securities Purchase Agreement, which section shall be of no further force or
effect from and after the Closing).
 
13. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Cook County, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) be deemed to limit in any way any right to serve process in any
manner permitted by law or (ii) be deemed or operate to preclude any party
hereto from bringing suit or taking other legal action against any other party
hereto in any other jurisdiction to collect on such other party’s obligations
hereunder to such party or to enforce a judgment or other court ruling in favor
of such party against such other party. EACH OF THE PARTIES HERETO ACKNOWLEDGE
AND AGREE THAT THE COURT SHALL BE THE COURT TO RETAIN JURISDICTION TO ENFORCE
THE TERMS OF THIS AGREEMENT. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
 
13

--------------------------------------------------------------------------------

 
 
14. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not immediately receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
 
If to the Company:
 
3200 W. Valhalla Drive
Burbank, California 91505
Facsimile: (818) 260-0445
E-mail address: dean@imaging3.com
Attention: Chief Executive Officer


With a copy (for informational purposes only) to:
 
Richardson & Associates
1453 3rd Street Promenade #315
Santa Monica, CA 90401-3419
Facsimile: (310) 393-2004
E-mail address: markr@richardson-law.com
Attention: Mark Richardson, Esq.


If to the Transfer Agent:
 
Mountain Share Transfer Company
1625 Abilene Drive
Broomfield, Colorado 80020
Facsimile: (303) 438-9243
Attention: Beth Powell
 
 
14

--------------------------------------------------------------------------------

 


If to Claimant:
 
Cranshire Capital, L.P.
c/o Cranshire Capital Advisors, LLC
3100 Dundee Road, Suite 703
Northbrook, Illinois 60062
Facsimile: (847) 562-9031
E-mail address: notices@cranshirecapital.com
Attention: Mitchell P. Kopin


With a copy (for informational purposes only) to:


Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Facsimile:  (312) 456-8435
E-mail address: liebermanp@gtlaw.com
mazurt@gtlaw.com
Attention:  Peter H. Lieberman, Esq.
Todd A. Mazur, Esq.


or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.


15. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
16. Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
 
15

--------------------------------------------------------------------------------

 
 
17. Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
18. Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching all the material
Transaction Documents (including, without limitation, this Agreement) (including
all attachments, the “8-K Filing”). From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
regarding the Company and its Subsidiaries that was delivered to the Claimant by
the Company or any of its Subsidiaries, or any of its officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide Claimant with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing without the express prior written consent of Claimant.
In the event of a breach of any of the foregoing covenants by the Company, any
of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents (as determined in the reasonable good faith judgment of
Claimant), in addition to any other remedy provided herein or in the Transaction
Documents, Claimant shall have the right to make a public disclosure, in the
form of a press release, public advertisement or otherwise, of such material,
non-public information without the prior approval by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. Claimant shall not have any liability to the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders or agents, for any such disclosure. Subject to the foregoing,
neither the Company, its Subsidiaries nor Claimant shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of Claimant, to issue any press release or make other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) Claimant
shall be consulted by the Company in connection with any such press release or
other public disclosure prior to its release). Without the prior written consent
of the Claimant, the Company shall not (and shall cause each of its Subsidiaries
and affiliates to not) disclose the name of Claimant in any filing (other than
the 8-K Filing), announcement, release or otherwise. Notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, the Company expressly acknowledges and agrees
that Claimant shall not have (unless expressly agreed to by Claimant after the
date hereof in a written definitive and binding agreement executed by the
Company and Claimant), any duty of confidentiality with respect to, or a duty
not to trade on the basis of, any information regarding the Company or any of
its Subsidiaries.
 
 
16

--------------------------------------------------------------------------------

 
 
19. Successors and Assigns; No Third Party Beneficiaries; Amendments and
Waivers. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto, provided that Claimant may assign
some or all of its rights hereunder in connection with any transfer or
assignment of any of the Shares without the consent of the Company, in which
event such assignee shall be deemed to be a Claimant hereunder with respect to
such assigned rights. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person, other
than the Company Releasees and the Claimant Releasees. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
parties hereto. No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving party.
 
20. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
21. Expenses. Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
 
22. Indemnification.  In consideration of Claimant’s execution and delivery of
this Agreement and acquiring the Shares and in addition to all of the other
obligations of the Company under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless each Claimant Releasee from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(regardless of whether any such Claimant Releasee is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees and disbursements (collectively, the “Indemnified Liabilities”), incurred
by any Claimant Releasee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents or (c) any cause of action, suit, proceeding or claim brought or made
against such Claimant Releasee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or which
otherwise involves such Claimant Releasee that arises out of, relates to or
results from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents or any other agreement entered into with, or any
instrument received from, the Company (including, without limitation, the 2010
Transaction Documents), (ii) any disclosure properly made by the Claimant
pursuant to Section 18 or (iii) the status of such Claimant Releasee or holder
of Shares either as a holder of any Shares or as a party to this Agreement, any
of the 2010 Transaction Documents or any other agreement entered into with, or
any instrument received from, the Company (including, without limitation, as a
party in interest or otherwise in any action or proceeding for injunctive or
other equitable relief). To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
 
17

--------------------------------------------------------------------------------

 
 
23. Survival. The representations, warranties, agreements and covenants shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
 
24. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to shares of Common
Stock and any other numbers in this Agreement that relate to the Common Stock
shall be automatically adjusted for stock dividends, stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.
 
25. Remedies. Claimant shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes, acknowledges
and agrees that in the event that the Company fails to perform, observe, or
discharge any or all of the Company’s obligations under any of the Transaction
Documents, irreparable harm to Claimant will result therefrom. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under any of the Transaction Documents will be inadequate and agrees that
Claimant shall be entitled, in addition to all other available remedies, to
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of showing economic loss and without posting a bond or any
other security.
 
26. Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
Claimant exercises a right, election, demand or option under any Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then Claimant may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
 
18

--------------------------------------------------------------------------------

 
 
27. Acknowledgments. Without implication that the contrary would otherwise be
true, (a) the Company expressly acknowledges and agrees that (i) none of the
securities issued by the Company pursuant to the October 2011 SPA or any
securities of the Company that are issuable upon conversion, exercise or
exchange thereof shall constitute Excluded Securities (as defined in the
Securities Purchase Agreement) and (ii) nothing (including, without limitation,
the SEC not allowing any Warrant Shares (as defined in the Securities Purchase
Agreement) to be included in any Registration Statement for any reason and any
reasons alleged by the Company in connection with the Action) shall prohibit
Claimant from exercising either of its Warrants on a “cashless basis” in
connection with any exercise thereof if Section 1(d) of the applicable Warrant
permits a Cashless Exercise (as defined in the Warrants) at the time of the
applicable exercise thereof and (b) Claimant expressly acknowledges and agrees
that each exercise of a Warrant by Claimant will be on a “cash basis” unless
Claimant is permitted to exercise such Warrant on “cashless basis” at the time
of such exercise pursuant to Section 1(d) of such Warrant.
 
28. No Admission of Liability.  This Agreement constitutes a compromise of
disputed Claims, and neither the entering into of this Agreement, nor the
performance of any of the obligations under this Agreement, shall constitute any
admission of any wrongdoing, any violation of any law, statute, rule,
regulation, ordinance or the like of the United States or any state located in
the United States or that any party hereto has any liability to any other party
hereto with respect to any of the Claims released in this Agreement.
 
29. Agreed Order of Dismissal. On the first (1st) Business Day immediately
following the Closing, the Company and the Claimant shall cause the Agreed Order
of Dismissal, in the form attached hereto as Exhibit A, to be filed with the
Court.
 
30. Termination. Notwithstanding anything contained in this Agreement to the
contrary, (a) if (i) the Company breaches any of its obligations under this
Agreement prior to the Closing or (ii) the Closing shall not have occurred
(other than as a result of a breach by Claimant of any of its obligations under
this Agreement) within twelve (12) Business Days after the date of this
Agreement, then, at the election of the Claimant delivered in writing to the
Company, this Agreement shall be terminated and be null and void ab initio; (b)
if (I) Claimant breaches any of its obligations under this Agreement prior to
the Closing or (II) the Closing shall not have occurred (other than as a result
of a breach by the Company of any of its obligations under this Agreement)
within twelve (12) Business Days after the date of this Agreement, then, at the
election of the Company delivered in writing to the Claimant, this Agreement
shall be terminated and be null and void ab initio; and (c) this Agreement is
subject to the obtaining of the Court Order and entry of the Court Order on the
docket of the Court, and if the Court Order is not obtained, or entered on the
docket of the Court, within ten (10) Business Days after the date hereof, then
this Agreement shall automatically be terminated and be null and void ab initio.
 
[signature page follows]
 


 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
IMAGING3, INC.




By:__________________________
Its:__________________________
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
CRANSHIRE CAPITAL, L.P.


By:  Cranshire Capital Advisors, LLC
Its:  Investment Manager




By:_________________________
Its:_________________________
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
CHANCERY DIVISION


 
Cranshire Capital,  L.P., an Illinois Limited Partnership,
 
Applicant,
 
vs.
 
Imaging3, Inc., a California Corporation,
 
Respondent.
 
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
Case No.:  11 CH 40508
 
AGREED ORDER OF DISMISSAL
 
 
 
 
 
 
 
 
 



This matter having come before this Court and the Court having been advised in
the premises that all matters in controversy have been resolved by the parties,
and by agreement of the parties;
IT IS HEREBY ORDERED that this matter be and is dismissed with prejudice, each
party to bear its own costs.  Further that this Court shall retain jurisdiction
of this matter to enforce the terms of the parties’ Claims Exchange Agreement,
including, without limitation, the hearing and determination of any application
seeking the issuance of a judgment as set forth therein.
SO ORDERED,




 

DATED:___________, 2012   ____________________________ Chicago, Illinois   
Judge Peter Flynn

 
 
 